Name: Commission Regulation (EC) No 1291/2004 of 14 July 2004 fixing for the 2003/2004 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices;  EU finance
 Date Published: nan

 15.7.2004 EN Official Journal of the European Union L 243/21 COMMISSION REGULATION (EC) No 1291/2004 of 14 July 2004 fixing for the 2003/2004 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (2), and in particular Article 1(3) thereof, Whereas: (1) Pursuant to Article 1(1) of Regulation (EEC) No 1713/93, the minimum sugarbeet prices referred to in Article 4 of Council Regulation (EC) No 1260/2001 and the production levy and additional levy referred to, respectively, in Articles 15 and 16 of that Regulation are to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question. (2) Since 1 January 1999, pursuant to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (3), the fixing of conversion rates should be restricted to the specific agricultural conversion rates between the euro and the national currencies of those Member States which have not adopted the single currency. (3) The specific agricultural conversion rate for the minimum sugarbeet prices and the production levy and the additional levy for the 2003/2004 marketing year should therefore be fixed in the various national currencies, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used for the conversion of the minimum sugarbeet prices as referred to in Article 4 of Regulation (EC) No 1260/2001, and of the production levy and, where appropriate, the additional levy referred to in Articles 15 and 16 respectively of that Regulation, into each of the national currencies of the Member States which have not adopted the single currency shall be fixed, for the 2003/2004 marketing year, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 15 July 2004. It shall apply from 1 July 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 159, 1.7.1993, p. 94. Regulation as last amended by Regulation (EC) No 1509/2001 (OJ L 200, 25.7.2001, p. 19). (3) OJ L 349, 24.12.1998, p. 1. ANNEX to the Commission Regulation of 14 July 2004 fixing for the 2003/2004 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency Specific exchange rate EUR 1 = 7,43899 Danish kroner 9,12552 Swedish kronor 0,686010 Pounds sterling